NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-56707

                 Plaintiff-Appellee,            D.C. Nos.    3:16-cv-01454-H
                                                             3:11-cr-00470-H
 v.

ASIM SHAKIR DANIELS,                            MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      The stay issued in this appeal on January 26, 2018, is lifted.

      Asim Shakir Daniels appeals from the district court’s judgment denying his

28 U.S.C. § 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Daniels contends that his bank robbery conviction under 18 U.S.C. § 2113

does not qualify as a predicate crime of violence under 18 U.S.C. § 924(c). This

argument is foreclosed. See United States v. Watson, 881 F.3d 782 (9th Cir.), cert.

denied, 139 S. Ct. 203 (2018).

      Appellee’s motion for summary affirmance is denied as moot.

      AFFIRMED.




                                         2                                  16-56707